DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claim 21, 23, 43, 45-46, 48, 50-54, 56 and 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2012/0297526 A1) in view of Cheung (US 9,566,758 B2).

Regarding claim 21, Leon teaches the sporting good of claim 21 (See Figures 7 and 8, [0092] and item 8) which includes the first outer layer is rigid the second layer is spaced from the first layer, a lattice is spaced between the first and second layers.  The foam used by Leon includes elongate members intersecting at nodes and occupying most of a cross-sectional dimension of the sporting good from the external surface of the sporting to the opposite surface of the sporting good.  Leon teaches polymeric foam which is inherently integral in lattice construction (See [0063+]).  Cheung also teaches the elongate members intersecting at nodes and three-dimensionally spaced apart from one another.  (Figure 9G, 12A-C, 17; 16:61+ and 17:46+)  Cheung also teaches a predefined arrangement of structural members with a lattice spaced apart from one another in three orthogonal directions that include a given direction from the external surface of the sporting good to the opposite surface of the sporting good.  (See Figure 1A-D, 9G, 12A-C and 17 and 11:4+, 16:61+ and 17:46+)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of Cheung to be able tune the mechanical properties of the structure (Col. 8, Ln 1+).  Additionally In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such, the limitations added through amendment directed to integral structural members is seen as an obvious matter of engineering choice that a person of ordinary skill in the art would have found obvious at the time of the invention.  

Regarding claims 23, 43, 45-46, 48, 50-54, 56, 65-66, Leon teaches:
(Claim 23)  A core that comprises at least part of the lattice and is disposed between the first and second layer.  (See Figures 7 and 8 which show foam between an inner and outer surface of a helmet.)
(Claim 43) Cheung teaches multiples levels of the nodes of the lattice which is inclusive of five as well as extending in a direction which when substituted with the foam of Leon would result in the spaced normal to the external surface of the sporting good as claimed.
(Claims 45-46, 48)  See Figures 7 and 8 which show the good conforming as claimed and the configuration(s) as claimed.  [0092]
(Claim 50 and 51)  The process of making the apparatus or parts thereof such as thermoforming or injection molding are product by process claims which do not bear on the patentability of the apparatus. Further reference [0086] which speaks of the materials which can be thermoformed and injection molded.  Additionally, reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
(Claim 52)  [0088] speaks of textile material.

(Claim 54)  Figure 7 shows the lattice extending from a first layer to a second layer.
(Claim 56)  [0063] teaches the lattice/foam being polymeric.
(Claim 65)  See the abstract which speaks of a sports helmet.  (Figures 7 and 8 also show a sports helmet).
(Claim 66)  Figure 7 shows a sports helmet with an exterior shell.  The inner parts including the foam and other elements connected to the exterior shell can be considered part of a liner assembly.

Claim 22, 31-35, 49, 55 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2012/0297526 A1) in view of Cheung (US 9,566,758 B2) and Hundley (2015/0307044 A1).

Regarding claims 22 Hundley teaches, 
(Claim 22) differing flexibility (See [0022]).
(Claim 31) varying lattice size (See [0045]).
(Claim 32) varying orientation (See [0022]).
(Claim 33 and 34) compression resistance variability (See [0045]).
(Claim 35) differing zones of the lattice which differing stiffness’s.  (See [0022][0045])
(Claim 49) wherein the second layer is rigid.  (See item 58 and [0022])
(Claim 55) fiber reinforced polymer materials (See [0007])

(Claim 59) the sum of the thickness of the first layer and second layer is less than a thickness of the lattice.  (See Figure 5)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of Hundley to provide an assembly which includes a lattice or micro-truss for energy absorption (See [0009]).

Claim 25-30 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2012/0297526 A1) in view of Cheung (US 9,566,758 B2) and Gans (US 6,918,847 B2).

	Regarding claims 25-30 and 47, Gans teaches:
(Claim 25 and 26)  a shaft with a lattice as claimed (See Figure 5, which shows the lattice pieces of 34 and 36 which include part of the handle or shaft and part of the blade.  The foam lattice is covered with a first and second layer.
(Claim 27-28) the density and flexibility as claimed.  (See Figure 4 which shows the varying density of the blade and heel portion.  The changing density will result in different flexibility.)
(Claim 29 and 30) variable density of the lattice (See 1:41+), the spacing of the elongate members is variable and variable in a direction normal to an external surface of the sporting good and towards the opposite surface of the sporting good. (See 1:41+)(  

	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of Gans to reduce the weight of the sporting implement while also retaining the impact resilience of the sporting implement.  (See 3:52+)

Claim 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2012/0297526 A1) in view of Cheung (US 9,566,758 B2) and Jacobsen (US 9,116,428 B1).

	Regarding claim 40-41, Jacobson teaches:
(Claim 40 and 41)  filling material that fills at least part of hollow space of the lattice.  The filling material comprises foam.  (See 11:27+).
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of Jacobsen to create an ordered bi-phase composite which can utilize the properties of multiple materials in its application.  (See 11:27+)

Claim 42 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2012/0297526 A1) in view of Cheung (US 9,566,758 B2), Hundley (US 2015/0307044 A1) and Jacobsen (US 9,119,428 B1).

	Regarding claims 42 and 57, 
(Claim 42) Jacobsen teaches the lattice is optically formed.  See 8:23+
(Claim 57) Leon teaches the lattice is entirely polymeric.  See [0063]
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of Jacobsen as it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claim 60 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2012/0297526 A1) in view of Cheung (US 9,566,758 B2) and Bellefleur (US 6,033,328 A).

	Regarding claims 60 and 62, Bellefleur teaches:
(Claim 60 and 62) a hockey stick that includes a lattice in the handle with a first and second layer in the handle.  (See Figure 9, 17A)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of Bellefleur as the simple substitution of parts is an indication of obviousness.  The replacement of the helmet assembly of Leon with the hockey stick of Bellefleur can .

Claim 61 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2012/0297526 A1) in view of Cheung (US 9,566,758 B2) and Filice (US 5,593,158).

	Regarding claims 61 and 67, Filice teaches:
(Claim 61 and 67) a ball bat that includes a barrel that has a first and second layer with the lattice as claimed.  See the abstract, Figure 2 and item 36.
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of Filice as the simple substation of parts is obvious.  The simple substitution of the helmet assembly with the bat assembly of Filice is not an inventive step.  The utilization of lattice and foams is well known in the art and the utilization of such in either a helmet or bat would also be obvious.

Claim 24 and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2012/0297526 A1) in view of Cheung (US 9,566,758 B2) and Pratt (US 6,015,156).

	Regarding claims 24 and 63-64, Pratt teaches:
(Claim 24) a wall that comprises at least part of the lattice at least part of the first layer and second layer.  See 2:62+

(Claim 64) the foam is in a boot of the skate which includes the layers as claimed.  See 3:1-2+
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of Pratt as the simple substation of parts is an indication of obviousness.  One would readily realize that the foam lattice of Leon could be used in a skate boot such as shown in the Pratt reference.  Both items are objects in the sporting arts and foam is well known in this art as shown through the prior art of record.

Response to Arguments
	The applicant argues against the combination of Leon and Cheung.  The applicant argues for the newly amended claim limitations.  The examiner points the applicant to the modified grounds of rejection as explained above for as to how the examiner views these limitations as being met by the cited prior art of record.
	The applicant argues that Cheung’s lattice would leave significant unfilled space and may not provide radial and circumferential compliance.  That Cheung’s discrete units would therefore impermissibly change Leon’s principles of filling space and providing circumferential compliance by stretching of material between its outer shell and head cap and render Leon’s unsatisfactory for its intended purpose.  That Cheung’s discrete assembled units would remain separate elements assembled together not integral with one another.  However, the combination of the references would allow for redesign of the different components based on the resulting end product.  Reference In 
	The applicant argues that Hundley is not analogous art.  However, both the Hundley reference and the instant invention are directed towards energy absorption and strength of the apparatus wherein a similar problem is addressed between the instant invention and the Hundley reference.  Such is a clear indication of the instant invention and the prior art being analogous.  
	The applicant argues that the Cheung reference and the Hundley reference are incompatible and therefore not combinable.  However, both references are not the primary reference.  As such the arguments regarding incompatibility are considered moot.  To argue arguendo a person of ordinary skill in the art would be able to reference components of Hundley and Cheung and redesign them according to the desired end product such as that disclosed in the instant invention.  Prior art which utilizes a lattice and other structures as part of a composite if larger in size does not guarantee that a person of ordinary skill in the art would not be able to redesign the lattice and other structures to be used in an apparatus with a smaller size.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711